Citation Nr: 0006232	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  98-18 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs death pension benefits, in the 
amount of $948.00. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Helinski, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1998 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Committee on Waivers and Compromises (Committee), in Detroit, 
Michigan, which denied the benefit sought on appeal. 

The appellant is the widow of the veteran, who had active 
military service from September 1959 to November 1971; the 
veteran died on October [redacted], 1994.


FINDINGS OF FACT

1.  In March 1995, the appellant was notified that she was 
awarded VA death pension benefits in the amount of $448.00 
per month, effective from February 1995; that award was based 
on zero countable income.

2.  Effective December 1996, the appellant was receiving 
monthly death pension benefits in the amount of $474.00, 
reflecting a cost-of-living increase.  

3.  In October 1997, the appellant notified the RO that on 
September 23, 1997, she began receiving Social Security 
Disability benefits; she enclosed the award letters and 
requested that the VA adjust her pension benefits 
accordingly.

4.  By VA letter dated in November 1997, the appellant was 
notified that her pension award was reduced to zero, 
effective October 1, 1997, based on countable income that 
exceeded the maximum amount; the appellant was also notified 
that this action may result in an overpayment.

5.   In December 1997, the appellant was notified that she 
had been overpaid $948.00 in pension benefits.

6.  The appellant acted promptly, and in good faith, in 
reporting her changes in income to the RO.

7.  The VA contributed to causing the debt in this case, as 
there was a one month delay in processing the effects of the 
appellant's change in income on her pension award.  

8.  It would violate the principles of equity and good 
conscience to require the appellant to repay the debt at 
issue in this appeal.


CONCLUSION OF LAW

Waiver of recovery of an overpayment of VA death pension 
benefits in the amount of $948.00, would be not be against 
the principles of equity and good conscience.  38 U.S.C.A. 
§§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.963, 1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises from the denial of the appellant's claim 
for waiver of recovery of an overpayment of VA death pension 
benefits, in the amount of $948.00.  Essentially, the 
overpayment resulted because the appellant's countable income 
exceeded the maximum allowed amount when she began receiving 
Social Security Disability income. 

Initially, the Board notes that the appellant has not 
disputed the validity of the debt at issue in this case, but 
merely requests a waiver of the debt.  In the absence of a 
challenge to the validity of the debt, or in the absence of 
prima facie evidence that the debt was improperly created, 
the validity of the debt need not be examined further.  See 
Shaper v. Derwinski, 1 Vet. App. 430, 434 (1991).

The law provides that there shall be no recovery of payments 
or overpayments of any benefits under any of the laws 
administered by the Secretary of the VA, whenever it is 
determined that recovery of benefits would be against equity 
and good conscience, if application for relief is made within 
180 days of notification.  38 U.S.C.A. § 5302(a).  The 
standard "equity and good conscience" will be applied when 
the facts and circumstances in a case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  The decision 
reached should not be unduly favorable or adverse to either 
side.  Id.  The phrase "equity and good conscience" means 
arriving at a fair decision between the obligor and the 
Government.  Id.  In making this determination, consideration 
will be given to the following elements:  fault of the 
debtor; balancing of fault; undue hardship; defeat the 
purpose; unjust enrichment; changing position to one's 
detriment.  Id.  If there is any indication of fraud or 
misrepresentation, such as bad faith or lack of good faith, 
waiver of a debt is precluded.  38 C.F.R. § 1.965(b).  

In the present appeal, the Committee determined in a March 
1998 decision that the evidence in this case did not 
establish fraud, misrepresentation, or bad faith in the 
creation of the debt.  The Board is also satisfied that none 
of the circumstances in this case rise to a level of fraud, 
misrepresentation, or bad faith on the appellant's part such 
that there is a legal bar to the issue of waiver of recovery 
of the debt.  See 38 U.S.C.A. § 5302(a); Ridings v. Brown, 6 
Vet. App. 544, 546 (1994).  Thus, the sole question before 
the Board is whether collection of the indebtedness at issue 
in this appeal, in the amount of $948.00, would violate the 
principles of equity and good conscience.  See 38 U.S.C.A. 
§ 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  As set forth 
below, the Board finds that collection of the debt would be 
against equity and good conscience, and the Board finds that 
a waiver of recovery of the debt is warranted.  

In determining whether recovery of the overpayment would be 
against the principles of equity and good conscience, thereby 
permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. 
§§ 1.963(a), 1.965(a), there are various elements to 
consider.  The first element pertains to the fault of the 
debtor and requires an analysis as to whether the actions of 
the debtor contributed to causing the debt. 38 C.F.R. 
§ 1.965(a)(3).  

In the present case, before assessing the fault of the 
appellant, if any, in causing the debt, the Board will 
briefly review the facts of this case.  A review of the 
claims file reveals that the veteran died in October 1994.  
In January 1995, the appellant filed a claim for VA death 
pension benefits.  By VA letter dated in March 1995, the 
appellant was notified that she was awarded pension benefits, 
effective February 1995, in an amount of $448.00 per month.  
That award was based on countable annual income of $0.  The 
letter informed the appellant that she must report any 
changes in her income, and "failure to promptly tell VA 
about income changes may create an overpayment which will 
have to be repaid."  Additionally, enclosed with that award 
letter was a VA Form 21-8767, which set forth information 
pertaining to death pension benefits. 

In October 1997, the appellant notified the VA that on 
September 23, 1997, she was awarded Social Security 
Disability benefits.  She enclosed information regarding that 
award, and requested that her pension be adjusted 
accordingly.  In light of the foregoing, in November 1997 the 
RO sent the appellant a notification letter that her pension 
award was amended to zero dollars per month, effective 
October 1, 1997, based on countable income that exceeded the 
maximum amount.  She was also notified that the foregoing 
action may have resulted in an overpayment.  In December 
1997, the VA Debt Management Center notified the appellant 
that she owed the VA $948.00.  

In January 1998, the appellant filed a request for a waiver 
of recovery of the debt.  The matter was referred to the 
Committee on Waivers and Compromises, which denied the 
request for waiver.  The appellant disagreed with that 
decision, and initiated this appeal.  Essentially, she 
contends that it would cause her financial hardship to repay 
the debt.

In assessing whether the appellant contributed to causing the 
debt, see 38 C.F.R. § 1.965(a)(3), the foregoing information 
reveals that the appellant notified the VA that she was 
receiving Social Security Disability benefits within a few 
weeks of commencement of those benefits.  The Board finds 
that the appellant acted promptly in notifying the VA of this 
change in her income, and also was diligent in providing the 
VA with copies of documents reflecting her Social Security 
Disability award.  The appellant's actions were consistent 
with the instructions provided to her in the March 1995 VA 
pension award letter, which required her to promptly report 
any changes in income.  Thus, the Board concludes that the 
appellant was not at fault in causing the debt at issue in 
this appeal.  

The second element for consideration pertains to fault on the 
part of the VA.  38 C.F.R. § 1.965(a)(2).  The record reveals 
that in October 1997, the appellant notified the VA that she 
began receiving Social Security Disability pension benefits, 
and that she requested that her VA pension award be adjusted 
accordingly.  However, it does not appear that the VA 
processed this information until a month later, in November 
1997.  Thus, the appellant was assessed an overpayment of 
$948.00, which represents two months of her VA pension award 
at that time, in the amount of $474.00 per month.  The Board 
finds that the VA contributed to causing this debt, in that 
the delay in processing the appellant's amended pension award 
caused her to be overpaid an additional month of benefits.  

Other elements for consideration address whether repayment of 
the debt would nullify the objective for which the benefits 
were intended, see 38 C.F.R. § 1.965(a)(4), and whether 
failure to make restitution would result in unfair gain to 
the debtor, see 38 C.F.R. § 1.965(a)(5).  In this regard, the 
Board notes that the purpose of death pension benefits is 
provide financial assistance to veterans' surviving spouses.  
In light of the purpose underlying pension benefits, the 
Board finds that repayment of the debt at issue in this case 
would not conflict with the objective underlying the 
benefits, as the appellant was receiving Social Security 
Disability benefits during the time period that the 
overpayment at issue in this appeal arose.  See 38 C.F.R. 
§ 1.965(a)(4).  As the appellant was receiving another form 
of financial assistance, repayment of the debt would not 
nullify the purpose for which the pension benefits were 
intended.  Further, if the appellant fails to repay this 
debt, it will result in an unfair gain to her, since death 
pension benefits are based on income levels and the appellant 
exceeded the income level beginning October 1, 1997.  See 
38 C.F.R. § 1.965(a)(5).

As to the element of undue financial hardship, the 
regulations provide that consideration should be given to 
whether collection of the indebtedness would deprive the 
debtor of basic necessities.  38 C.F.R. § 1.963(a)(3).  As 
noted earlier, the effect on the appellant's financial 
situation is but one factor for consideration and is not 
dispositive of the issue in and of itself.  In statements of 
record from the appellant, she indicates that her monthly 
income exceeds her monthly expenses by only $4.00.  She 
further maintains that although she has some stocks and bonds 
that she need that money to purchase a car.  The most recent 
Financial Status Report of record from the appellant was 
received in January 1998.  She lists total monthly income of 
$711.00, and total monthly expenses of $707.00, which consist 
of basic necessities such as food, shelter, clothing, and 
some payments on installment contracts.  She also listed 
$10,000.00 as savings, in the form of stocks and bonds.  In 
her June 1998 notice of disagreement, the appellant 
emphasized that the $10,000.00 was to purchase a car so she 
would not have to depend on rides from Social Services, as 
she lived 13 miles from Atlanta.  She also indicated that she 
was sending a check for $30.00, presumably to credit towards 
her debt.

In light of the foregoing, the Board finds that the appellant 
may experience some hardship in repaying the debt at issue in 
this appeal, although it would not cause her undue financial 
hardship as contemplated by VA law, in that it would not 
deprive her of basic necessities, especially if she pays back 
her obligation in monthly installments.  

In summary of the foregoing, a review of some of the elements 
pertaining to the principles of equity and good conscience, 
as set forth by 38 C.F.R. § 1.965(a), convinces the Board 
that greater weight in this case should be placed on the 
appellant's prompt reporting to the VA of her change in 
income.  She notified the VA within a matter of weeks, 
enclosed pertinent information regarding her recent award of 
Social Security benefits, and in good faith requested that 
the RO adjust her pension.  Furthermore, the Board finds it 
significant that the VA's delay in processing  the 
appellant's amended pension award contributed to causing the 
debt to be twice as high as it would have been if her amended 
pension would have been processed right away.  Thus, at a 
minimum, the Board does not find that the appellant should be 
held responsible for $474.00, representing her pension 
benefits for the month of November.  Moreover, the Board 
finds that in light of the appellant's good faith efforts to 
promptly report her change in income, it would be against the 
principles of equity and good conscience to require her to 
repay any remaining portion of this debt.  

Accordingly, in light of the foregoing, the Board concludes 
that the appellant's request for a waiver of recovery of an 
overpayment in the amount of $948.00, is granted.


ORDER

Waiver of recovery of an overpayment of VA death pension 
benefits in the amount of $948.00, is granted.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

